People v Odom (2017 NY Slip Op 03992)





People v Odom


2017 NY Slip Op 03992


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

107357

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vMICHAEL ODOM, Appellant.

Calendar Date: April 4, 2017

Before: Lynch, J.P., Devine, Clark, Mulvey and Aarons, JJ.


Robert W. Linville, Public Defender, Hudson (Jessica Howser of counsel), for appellant.
Paul Czajka, District Attorney, Hudson (Trevor O. Flicke of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Columbia County (Nichols, J.), rendered January 30, 2014, convicting defendant upon his plea of guilty of the crime of attempted course of sexual conduct against a child in the second degree.
Defendant waived indictment and pleaded guilty to the reduced charge of attempted course of sexual conduct against a child in the second degree and waived his right to appeal. County Court sentenced defendant in accordance with its sentencing commitment to a prison term of two years, followed by four years of postrelease supervision. Defendant appeals.
Defendant's sole contention on appeal is that the sentence imposed was harsh and excessive given, among other things, his remorse and acceptance of responsibility for the crime. However,
defendant's unchallenged waiver of the right to appeal precludes our review of this contention (see People v Guzman-Moore, 144 AD3d 1267, 1268 [2016], lv denied 29 NY3d 949 [2017]; People v Perkins, 140 AD3d 1401, 1403 [2016], lv denied 28 NY3d 1126 [2016]).
Lynch, J.P., Devine, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that the judgment is affirmed.